DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   Election/Restrictions
Applicant’s election without traverse of claims 1-20 in the reply filed on 7/9/21 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12, line 2, it is unclear what lateral surface it is referring to thus claim is indefinite. It would be the vertical surface of the firs pad.
In claim 17, line 2, it is unclear what lateral surface it is referring to thus claim is indefinite. It would be the vertical surface of the firs pad.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baks et al. (US pat 9620464).
	With respect to claim 10, Baks et al. teach a semiconductor package device, comprising (see figs. 1-8, particularly fig. 3 and associated text): 
a first substrate 110 including a first pad 113; 
a second substrate 121 including a second pad 321 disposed corresponding to the first pad; and 
a support structure 322 disposed between the first pad and the second pad,
wherein a lateral surface of the support structure is substantially coplanar with a lateral surface of the first pad of the first substrate and a lateral surface of the second pad of the second substrate (INTERFACE BETWEEN SUPPORT STRUCTURE AND FIRST AND SECOND PADS).  
	With respect to claim 11, Baks et al. teach the first pad and the second pad are truncated pads (THE RIGHT FIRST PAD 113 IS TRUNCATED FROM THE LEFT FIRST PAD 113 AND THE RIGHT SECOND PAD 321 IS TRUNCATED FROM THE LEFT FIRST PAD 321).
With respect to claim 12, Baks et al. teach the first pad has a top surface (INTERFACE BETWEEN 113 AND 322) facing the second pad and a lateral (VERTICAL) surface (OF THE FIRST PAD) substantially perpendicular to the top 
With respect to claim 13, Baks et al. teach the support structure includes a spacer, an adhesive layer or a combination thereof.  
With respect to claim 14, Baks et al. teach a distance between the first pad and the second pad is substantially equal to a height of the support structure.  
With respect to claim 15, Baks et al. teach a melting point of the support structure is higher than a temperature of a reflow process for the support structure (INHERENT IF NOT THE DEVICE WOULD MELT).
  
Claim(s) 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baks et al. (US pat 9620464).
	With respect to claim 16, Baks et al. teach a semiconductor package device, comprising (see figs. 1-8, particularly fig. 3 and associated text): 
a first substrate 110 including a first truncated pad 113 (THE RIGHT FIRST PAD 113 IS TRUNCATED FROM THE LEFT FIRST PAD 113); 
a second substrate 121 including a second truncated pad 321 (THE RIGHT SECOND PAD 321 IS TRUNCATED FROM THE LEFT FIRST PAD 321) disposed corresponding to the first truncated pad; and 
a support structure 322 disposed between the first truncated pad and the second truncated pad.  

With respect to claim 18, Baks et al. teach the support structure includes a spacer, an adhesive layer or a combination thereof.  
With respect to claim 19, Baks et al. teach a melting point of the support structure is higher than a temperature of a reflow process for the support structure (INHERENT IF NOT THE DEVICE WOULD MELT).
With respect to claim 20, Baks et al. teach the support structure is in contact with the first truncated pad and the second truncated pad.   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,580,713. Although the the invention of present claims 1-7 are taught by claims 1-10 of U.S. Patent No. 10,580,713.
Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814